Citation Nr: 1540500	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-01 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease, prior to October 30, 2008 and in excess of 20 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for cervical degenerative disc disease with muscle strain, prior to March 23, 2009 and in excess of 20 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the left knee.

4.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the right knee.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION


The Veteran had active service from October 1986 to December 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

During the pendency of this appeal, a December 2008 rating decision granted a 20 percent rating for the Veteran's lumbar spine degenerative disc disease, effective October 30, 2008.  A May 2009 rating decision granted a 20 percent rating for the Veteran cervical degenerative disc disease with muscle strain, effective March 23, 2009.  Because these increased ratings do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claims remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

Additionally, a May 2013 rating decision granted service connection for right knee patella subluxation, service connection for right upper extremity radiculopathy, service connection for left upper extremity radiculopathy, service connection for right lower extremity radiculopathy and service connection for left lower extremity radiculopathy.  The Veteran has not appealed the evaluations or effective dates of service connection assigned for these determinations.  Accordingly, the jurisdiction of the Board is limited to the issues set forth on the title page.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

These issues herein were most recently before the Board in October 2012 when they were remanded for additional development and consideration.  The claims have now returned for appellate review, and as discussed below, the Board finds that there not been substantial compliance with October 2012 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In a letter from the Veteran's former employer, dated in August 2014, and associated with the electronic record, such stated the Veteran was found to be disabled for her position as a Training Instructor due to spinal stenosis osteoporosis and degenerative disc disease.  As such, the Board recognizes the issue as being on appeal and listed as an issue on the title page of this decision.

In her December 2008, VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing.  However, in an August 2011 statement, the Veteran withdrew her request for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (d), (e) (2014).

Finally, additional evidence subsequent to the most recent, May 2013 supplemental statement of the case has been received by VA.  Specifically, such includes additional VA examination reports and VA treatment records.  Neither the Veteran, nor her representative, waived RO review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).  However, as the claims herein must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the specified development is completed.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board's October 2012 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

Pursuant to the October 2012 Board remand, the Veteran was provided with VA examinations for the back and neck, as well as for the knee and lower leg in December 2012.  In each respective examination the Veteran reported flare-ups of the bilateral knees, back and neck.  The Veteran is competent to report symptoms associated with flare-ups such as pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although the October 2012 VA examination reports documented the reported flare-ups and conducted repetitive motion testing, an opinion was not offered as to an estimate in degrees of any additional limitation of motion during flare-ups for the bilateral knees, neck or back, as generally directed for ratings involving range of motion, and thus the December 2012 examination reports are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, the Board finds an additional examinations for the Veteran's service-connected lumbar spine degenerative disc disease, cervical degenerative disc disease with muscle strain, patellofemoral syndrome with degenerative joint disease of the left knee, and patellofemoral syndrome with degenerative joint disease of the right knee are warranted. 

Additionally, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Wm. Jennings Bryan Dorn VA Medical Center (VAMC) located in Columbia, South Carolina, in November 2014.  Thus, on remand, updated VA treatment records, from the Wm. Jennings Bryan Dorn VAMC, to include all associated outpatient clinics, dated since November 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally as noted in the Introduction, the issue of a TDIU is raised by the record pursuant to Rice but has not been adjudicated by the AOJ.  Therefore, a remand to afford the Veteran initial consideration of TDIU by the AOJ is warranted.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, the Veteran has not been provided a VCAA notice letter with respect to a TDIU claim and should be provided such upon remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the Veteran and her representative as to the information and evidence necessary to substantiate a claim for a TDIU, to include discussion of the criteria for consideration in the assignment of an effective date, in the event of award of the benefit sought.  The Veteran and her representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's updated VA treatment records from the Wm. Jennings Bryan Dorn VAMC, to include all associated outpatient clinics, dated since November 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for VA examination(s) to determine the current severity of his service-connected lumbar spine degenerative disc disease, cervical degenerative disc disease with muscle strain, patellofemoral syndrome with degenerative joint disease of the left knee, and patellofemoral syndrome with degenerative joint disease of the right knee.  The claims folder must be provided to the examiner in conjunction with the examination(s).  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

For the Veteran's service-connected lumbar spine degenerative disc disease, cervical degenerative disc disease with muscle strain, patellofemoral syndrome with degenerative joint disease of the left knee and patellofemoral syndrome with degenerative joint disease of the right knee, the examiner(s) should comment on whether the Veteran has additional functional impairment, in degrees, above and beyond any limitation of motion shown, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use. 

A complete rationale for all opinions expressed must be provided.

4.  The Veteran must be notified that it is her responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






